Citation Nr: 0534042	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-13 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pain, to include the lower spine, both hands, and the right 
knee, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for headaches with 
fatigue, to include as due to undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1982 to July 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The RO determined that new and material evidence 
had not been submitted sufficient to reopen claims of service 
connection for joint pains in the low back, hands and right 
knee, and headaches with fatigue.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in March 2004.  A 
transcript of his testimony has been associated with the 
claims file.

The case was initially before the Board in August 2004.  In 
that decision, the Board found that new and material evidence 
had been received to reopen the claims of service connection 
for multiple joint pain in the low back, hands and right 
knee, and headaches with fatigue, claimed as due to 
undiagnosed illness.  The claims were reopened based on a 
finding that new and material evidence had been received, and 
the issues were remanded to the RO, via the Appeals 
Management Center (AMC) for additional development and 
adjudicative action.  

In an October 2005 supplemental statement of the case, the RO 
denied the claims of service connection.  The case has been 
returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he developed joint pains in the 
hands, right knee, and low back, as well as headaches with 
fatigue, as a result of service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The veteran seeks 
service connection for these disabilities claimed as due to 
undiagnosed illness.  

A "Persian Gulf War veteran" is defined as a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; and the "Southwest Asia theater of operations" 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(1), (2) (2005).

Under those provisions, service connection may be established 
for objective indications of a chronic disability resulting 
from an undiagnosed illness or illnesses, provided that such 
disability (1) became manifest in service on active duty in 
the Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (2) by history, 
physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for six months.  38 U.S.C.A. § 1117 (West 2002), 38 C.F.R. § 
3.317 (2005).

In this case, the veteran's DD Form 214 and other records 
reflect that the veteran had active service from February 
1982 through July 1991, including no foreign service and 1 
year, 10 months and 11 days of sea service.  Neither the 
precise location nor the dates of the sea service are 
indicated on the DD Form 214, or anywhere else in the claims 
file.  The DD Form 214 also indicates that the veteran 
received the Southwest Asia Service Medal.  Nevertheless, 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War has never been verified.  The 
veteran's personnel records are not of record and there is no 
official documentation contained in the claims file which 
establishes verification of the requisite service necessary 
for consideration of the veteran's claims of service 
connection based on undiagnosed illness.  

In light of the foregoing, the Board finds that additional 
development is needed in this case.  Specifically, the RO/AMC 
should verify the location and dates of the veteran's period 
of sea service noted on his DD Form 214.  

Accordingly, the case is REMANDED to the RO, via the AMC for 
the following action:

1.  The RO/AMC should verify, through the 
appropriate channels, the dates and 
location(s) of the veteran's 1 year, 10 
months and 11 days of sea service noted 
on his DD Form 214, by obtaining the 
veteran's service personnel records and, 
if necessary, copies of ship logs from 
the ships on which he served from August 
2, 1990 through July 1991.  

2.  Thereafter, the RO/AMC must make a 
specific determination, based on the 
complete record, as to whether the 
veteran is a Persian Gulf Veteran, as 
that term is defined in 38 C.F.R. 
§ 3.317(d) (2005).  In making this 
determination, the RO/AMC should address 
any credibility questions raised by the 
record.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO/AMC should review the issues of 
entitlement to service connection for 
joint pain in the hands, low back and 
right knee, as well as headaches and 
fatigue, with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  No action is required 
of the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


